August 24, 2007 Mr. Michael Fay Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, DC 20549 Re: Vail Resorts, Inc. File No. 001-09614 Form 10-K: For the Fiscal Year Ended July 31, 2006 Dear Mr. Fay: Pursuant to your letter dated May 11, 2007 and follow-up telephone conversations conducted between the Securities and Exchange Commission (the “Commission”) staff (the “Staff”) and Vail Resorts, Inc. (the “Company”) this letter provides notice herewith that the Company has filed amendments to its Annual Report on Form 10-K for the year ended July 31, 2006 and its Quarterly Reports on Form 10-Q for the quarters ended October 31, 2006, January 31, 2007 and April 30, 2007.These amendments restate the Company’s Consolidated Statements of Cash Flows by reclassifying cash outflows related to its investments in real estate, disclosed as a separate line item, from investing activities to operating activities.Additionally, the Company filed a Form 8-K indicating that its previously filed Annual Report on Form 10-K for the year ended July 31, 2006 and its Quarterly Reports on Form 10-Q for the quarters ended October 31, 2006, January 31, 2007 and April 30, 2007 should no longer be relied upon. As requested by the Staff, we are providing the following acknowledgements: · the Company is responsible for the adequacy and accuracy of the disclosures in its filings; and · Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any further questions or require additional information, please do not hesitate to contact me at 303-404-1802. Sincerely, /s/ Jeffrey W. Jones Jeffrey W. Jones Senior Executive Vice President and Chief Financial Officer
